Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claims 1, 5, 9-12, 15-16, and 20 are amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
In the instant case, claims 1-11 and 20 are directed toward a method (i.e. a process) and claims 12-19 are directed toward a tangible computer-readable storage media (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 12, and 20 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain methods of a mental process and/or 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Claims 2-11 and 13-19 recite limitations that further limit the above abstract idea and/or the extra solution activity above without further practical application. Thus these claims recite further limitations that, under broadest reasonable interpretations, cover performance of the limitations of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components.
Thus, dependent claims 2-11 and 13-19 recite an abstract idea. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
The judicial exception in claims 1-20 are not integrated into a practical application. In particular, the following claims recite the additional elements: “display screen” and “one or more tangible computer-readable storage media”. These additional elements are recited at a high level of generality (see Applicant's specification [0105]-[0107] (i.e. generic computer components), all of the descriptions in Applicant’s specification do not describe specific components required for the system beyond what one of ordinary skill in the art would understand as generic computer components, and accordingly the “display screen” and “one or more tangible computer-readable storage media” are each interpreted as being recited at a high level of generality) such that they amount to mere instructions to apply the exception using generic computer components. (See MPEP 2106.05(f)).
Further, claims 1, 10, 12, 18, and 20 are not integrated into a practical application. In particular, the claims recite the additional elements of: “collecting data from the patient”, “retrieving prior health care data”, and “collecting social determinants of health data from the patient”. These additional element are merely used to acquire information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, and thus this limitation amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis. (See MPEP 2106.05(g)).
The judicial exception in depending claims 2-11 and 13-19 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 12, and 20. Accordingly, the additional elements of claims 1-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-20 are therefore directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “display screen” and “one or more tangible computer-readable storage media” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgdon (US 20050234740 Al) in view of Ryan et al. (US 20120046965 A1), hereinafter Ryan.
Regarding claim 1, Hodgdon teaches a method of providing right-sized acute care services to a patient comprising: collecting data from the patient, the data including identifying information and symptom information ([0023] and [0026]); retrieving prior health care data regarding the patient from a health information exchange using the identifying information ([0026]); assigning a composite risk score to the patient based on each of the identifying information, the symptom information, and the prior health care data (FIG. 1 and [0074]); recommending an acute care treatment to the patient based on the time-filtered composite risk score falling within a predetermined range associated with the recommended acute care treatment ([0019], [0021], [0045], [0058], [0067], [0070], [0074], and [0082]); and ([0045], [0058]-[0060], [0067], and [0074]). Hodgdon does not teach applying a time filter to the composite risk score. However, Ryan teaches applying time filter to the composite risk score (Ryan, [0007], [0054], and [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Hodgdon to incorporate the teachings of Ryan and account for a method of providing right-sized acute care services to a patient comprising: collecting data from the patient, the data including identifying information and acute symptom information; retrieving prior health care data regarding the patient from a health information exchange using the identifying information; assigning a composite risk score to the patient based on each of the identifying information, the acute symptom information, and the prior health care data; applying a time filter to the composite risk score; recommending an acute care treatment to the patient based on the time-filtered composite risk score falling within a predetermined range associated with the recommended acute care treatment; and performing the recommended acute care treatment on the patient. Doing so would identify the proper inpatient treatments and post-discharge care appropriate for properly treating patients and preventing readmissions (Ryan, [0002]). Doing so would identify the proper inpatient treatments and post-discharge care appropriate for properly treating patients and preventing readmissions (Ryan, [0002]).
Regarding claim 2, Hodgdon teaches the prior health care data includes one or more of the patient's prior medications ([0019]), diseases ([0013] and [0044]), and performed procedures ([0044]).
Regarding claim 3, Hodgdon teaches assigning the composite risk score includes: calculating individual risk scores associated with each of the patient's prior medications, diseases, and performed procedures (Abstract, FIG. 1, [0006], [0019], and [0044])', and combining the individual risk scores to generate the composite risk score (FIG. 4, [0010], and [0101]).
Regarding claim 4, Hodgdon teaches applying time filters to each individual risk score ([0023], [0018], and [0027]) and changing the individual risk scores if the patient's prior ([0049], [0104]-[0105], and [0108]).
Regarding claim 6, Hodgdon teaches entering a series of screening protocols ([0104]), each defined by a base score ([0049] and [0065]) and a series of questions to be posed regarding the patient (FIG. 1, Abstract, and [0068]).
Regarding claim 7, Hodgdon teaches selecting one of the entered series of screening protocols as a primary risk protocol based on the patient's symptom information ([0044] and [0104]), wherein the assigned composite risk score is associated with the selected primary risk protocol ([0104]).
Regarding claim 8, Hodgdon teaches posing the series of questions associated with the primary risk protocol regarding the patient, wherein a composite of answers to the questions is used to assign the composite risk score to the patient (Abstract, FIG. 1, [0074], [0005]-[0007], [0015], [0018], [0021], [0025], [0027], and [0207]).
Regarding claim 9, Hodgdon teaches the acute care treatment is performed by a mobile care unit triggered by predetermined range of risk score ([0068]).
Regarding claim 12, Hodgdon teaches one or more tangible computer-readable storage media encoding computer-executable instructions for executing on a computer system a computer process for providing right-sized acute care services to a patient, the computer process comprising: collecting data from the patient, the data including identifying information and acute symptom information ([0023] and [0026]); retrieving prior health care data regarding the patient from a health information exchange using the identifying information ([0026]); assigning a composite risk score to the patient based on each of the identifying information, the acute symptom information, and the prior health care data (FIG. 1 and [0074]); and displaying a recommended acute care service on a display screen based on the time-filtered composite risk score falling within a predetermined range associated with the ([0019], [0021], [0022], [0025], [0045], [0058], [0067], [0070], [0074], [0082], [0099]-[0101]). Hodgdon does not teach applying a time filter to the composite risk score. However, Ryan teaches applying time filter to the composite risk score (Ryan, [0007], [0054], and [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Hodgdon to incorporate the teachings of Ryan and account for a one or more tangible computer-readable storage media encoding computer-executable instructions for executing on a computer system a computer process for providing right-sized acute care services to a patient, the computer process comprising: collecting data from the patient, the data including identifying information and acute symptom information; retrieving prior health care data regarding the patient from a health information exchange using the identifying information; assigning a composite risk score to the patient based on each of the identifying information, the acute symptom information, and the prior health care data; applying a time filter to the composite risk score; and displaying a recommended acute care service on a display screen based on the time-filtered composite risk score falling within a predetermined range associated with the recommended acute care service. Doing so would identify the proper inpatient treatments and post-discharge care appropriate for properly treating patients and preventing readmissions (Ryan, [0002]).
Regarding claim 13, Hodgdon teaches assigning the risk score includes: calculating individual risk scores associated with each of the patient's prior medications, diseases, and performed procedures (Abstract, FIG. 1, [0006], [0019], and [0044])', and combining the individual risk scores to generate the composite risk score (FIG. 4, [0010], and [0101]).
Regarding claim 14, Hodgdon teaches the computer process further comprises: entering a series of screening protocols ([0104]), each defined by a base score ([0049] and [0065]) and a series of questions to be posed regarding the patient (FIG.1, Abstract, and [0068]).
Regarding claim 15, Hodgdon teaches the computer process further comprises: selecting one of the entered series of screening protocols as a primary risk protocol based on the patient's acute ([0044] and [0104]), wherein the assigned composite risk score is associated with the selected primary risk protocol ([0104]).
Regarding claim 16, Hodgdon teaches the computer process further comprises: posing the series of questions associated with the primary risk protocol regarding the patient, wherein a composite of answers to the questions is used to assign the composite risk score to the patient (Abstract, FIG. 1, [0074], [0005]-[0007], [0015], [0018], [0021], [0025], [0027], and [0207]).
Regarding claim 17, Hodgdon teaches the acute care service is selected from one of at least an emergency room visit, a visit from a mobile care unit, a telemedicine service, and a nurse advice line, each assigned to a different predetermined range of risk score ([0068]).
Regarding claim 18, Hodgdon teaches the computer process further comprises: collecting social determinants of health data from the patient following performance of the recommend acute care service ([0041] and [0069])-, calculating an assessment score relating to future risk associated with the patient (Erdmann, [0017] and [0028]-[0032]); and assigning a revised composite risk score to the patient based further upon the patient's calculated assessment score (FIG. 4, [0010], and [0101]).
Regarding claim 20, Hodgdon teaches a method of providing right-sized acute care services to a patient comprising: collecting data from the patient, the data including identifying information and acute symptom information ([0023] and [0026]); retrieving prior health care data regarding the patient from a health information exchange using the identifying information ([0026]); selecting one of a series of available screening protocols as a primary risk protocol based on the acute symptom information ([0030], [0044], and [0104]); posing a series of questions associated with the primary risk protocol regarding the patient (Abstract, FIG. 1, [0005]-[0007], [0015], [0018], [0021], [0025], and [0027]); assigning a composite risk score to the patient based on each of the selected primary risk protocol (FIG. 1 and [0074]), answers to ([0068]), the identifying information ([0023]), acute the symptom information ([0030]), and the prior health care data ([0040]); and recommending an acute care treatment to the patient based on the time-filtered composite risk score falling within a predetermined range associated with the recommended acute care treatment ([0019], [0021], [0045], [0058], [0067], [0070], [0074], and [0082]); and performing the recommended acute care treatment on the patient ([0045], [0058]-[0060], [0067], and [0074]). Hodgdon does not teach applying a time filter to the composite risk score. However, Ryan teaches applying time filter to the composite risk score (Ryan, [0007], [0054], and [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Hodgdon to incorporate the teachings of Ryan and account for a method of providing right-sized acute care services to a patient comprising: collecting data from the patient, the data including identifying information and acute symptom information; retrieving prior health care data regarding the patient from a health information exchange using the identifying information; selecting one of a series of available screening protocols as a primary risk protocol based on the acute symptom information; posing a series of questions associated with the primary risk protocol regarding the patient; assigning a composite risk score to the patient based on each of the selected primary risk protocol, answers to the series of questions, the identifying information, the acute symptom information, and the prior health care data; applying a time filter to the composite risk score; recommending an acute care (Ryan, [0002]).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgdon and Ryan in view of Erdmann et al. (US 20160125158 Al), hereinafter Erdmann.
Regarding claim 5 Hodgdon and Ryan teaches the method of claim 2 and changing the composite risk score if the patient's prior medications, diseases, and performed procedures ([0023], [0018], and [0027]). Hodgdon does not teach changing the composite risk score if the patient's prior medications, diseases, and performed procedures are outside a time frame specified by the time filter. However Erdmann teaches changing the composite risk score if the patient's prior medications, diseases, and performed procedures are outside a time frame specified by the time filter (Erdmann, [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Hodgdon and Ryan to incorporate the teachings of Erdmann and account for the method of claim 2, further comprising: changing the composite risk score if the patient's prior medications, diseases, and performed procedures are outside a time frame specified by the time filter. Doing so would provide a better system and method that uses a variety of models when looking at an individual or population of patients that is provided care (Erdmann, [0002]).
Regarding claim 10 Hodgdon and Ryan teaches the method of claim 1 and performing the recommended acute care service on the patient ([0019]), collecting social determinants of health data from the patient following the performed acute care treatment ([0041] and [0069]), and assigning a revised composite risk score to the patient based further upon the patient's calculated assessment score (FIG. 4, [0010], and [0101]). Hodgdon does not teach calculating an assessment score relating to future risk associated with the patient. However Erdmann teaches calculating an assessment score relating to future risk associated with the patient (Erdmann, [0017] and [0028]-[0032]). It would have been obvious to one of ordinary skill in the art before (Erdmann, [0002]).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgdon, Ryan, and Erdmann, in view of Lambert et al. (US 20160192312 Al), hereinafter Lambert.
Regarding claims 11 and 19 Hodgdon and Ryan teaches the method of claim 1 and computer-readable storage media of claim 12. Hodgdon does not teach the recommended acute care treatment is performed by a mobile care service, wherein the computer process further comprises: correlating one or more time factors, each associated with multiple patients, to on- scene time for the mobile care service; and predicting future on-scene time for the mobile care service based on the correlated time factors. However, Erdmann teaches the recommended acute care treatment is a mobile care service (Erdmann, [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Hodgdon and Ryan to incorporate the teachings of Erdmann and Lambert and account for the method of claim 1 and the computer-readable storage media of claim 12, wherein the recommended acute care treatment is performed by a mobile care service. Doing so would provide a better method of identifying patients that may need some type of clinical intervention and what type of intervention needed (Erdmann, [0002]). Erdmann does not teach the computer process further comprises: correlating one or more time factors, each associated with multiple patients, to on- scene time for the mobile care treatment; and predicting future on-scene time for the mobile care treatment based on the (Lambert, [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Hodgdon, Ryan, and Erdmann to incorporate the teachings of Lambert and account for the method of claim 1 and the computer-readable storage media of claim 12, wherein the recommended acute care treatment is performed by a mobile care service, wherein the computer process further comprises: correlating one or more time factors, each associated with multiple patients, to on- scene time for the mobile care treatment; and predicting future on-scene time for the mobile care treatment based on the correlated time factors. Doing so would provide a better method of identifying patients that may need some type of clinical intervention and what type of intervention needed (Erdmann, [0002]).

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the claims are not directed to a judicial exception and even if the claims are directed to a judicial exception, the judicial exception is integrated into a practical application. Examiner respectfully disagrees. Other than the recitation of generic computer components, a person is capable of collecting, retrieving, assigning, applying, recommending, and performing wither mentally and/or physically via pen and paper or by generic computer processors/components/tools. Furthermore, the claims as a whole merely apply the concept in a computer environment. The computer components are recited at a high level of generality and simply implementing the abstract idea on a generic computer component is not a practical application of the abstract idea. 
Applicant’s arguments with respect to 35 U.S.C. 102 Rejection and 35 U.S.C. 103 Rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further ([0050]), and Ryan teaches “By way of example only and not limitation, the elements that may be employed include social, clinical and historical information, such as: patient condition; comorbidity; prior ED visits; prior admissions/readmissions; insurance status; acuity; social isolation; age; inpatient ICU length of stay; depression scoring; MDRO (MRSA) history; hospital acquired infection rates/surgical site infections; homelessness; BMI/nutrition status; seasonal trending/moon phases; education/employment level; long term infusion; psychiatric medications/history; multiple allergies; substance abuse; coagulopathy/warfarin therapy; residency (specifically jail inmate), hyper/hypoglycemic events (acute care/ambulatory/home care/post-acute care); falls (acute care/ambulatory/home care/post-acute care); pressure ulcers (acute care/ambulatory/home care/post-acute care); lab values (leukopenia, anemia values); renal function/acute kidney injury; oxygen dependency; specific procedures (such as radiology, oncology, surgical, orthopedic, vascular, etc.); race; and medication adherence issues. As these particular elements may by themselves make some sense to query for purposes of predicting readmission risk, combining any number of these high risk elements into a logical sequence can improve the sensitivity and specificity for defining readmission risk” ([0070) and “This information becomes knowledge that will help individuals to monitor key events which may lead to readmission, such as risk factors, care coordination, discharge planning, post-acute care, and follow-up compliance” ([0074]). Therefore the prior art teaches “acute care service”, “acute care treatment”, and “applying a time filter to composite risk score”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686             


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686